1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11       GLADYS P.,1                                Case No. 5:18-cv-01120-GJS
12                  Plaintiff
13            v.                                    MEMORANDUM, OPINION,
                                                    AND ORDER
14       ANDREW M. SAUL, Commissioner
         of Social Security,2
15
                    Defendant.
16
17
18                               I.   PROCEDURAL HISTORY
19          Plaintiff Gladys P. (“Plaintiff”) filed a complaint seeking review of the
20   decision of the Commissioner of Social Security denying her applications for
21   Supplemental Security Income (“SSI”) and Disability Insurance Benefits (“DIB”).
22   The parties filed consents to proceed before the undersigned United States
23   Magistrate Judge [Dkts. 10 and 11] and briefs addressing disputed issues in the case
24   [Dkt. 18 (“Pl. Br.”), Dkt. 22 (“Def. Br.”)]. The matter is now ready for decision.
25
     1
26          In the interest of privacy, this Order uses only the first name and the initial of
     the last name of the non-governmental party.
27
     2
            Andrew M. Saul, now Commissioner of the Social Security Administration, is
28   substituted as defendant for Nancy A. Berryhill. See Fed. R. Civ. P. 25(d).
1    For the reasons discussed below, the Court finds that this matter should be affirmed.
2                II.    ADMINISTRATIVE DECISION UNDER REVIEW
3          Plaintiff filed applications for SSI and DIB alleging disability based primarily
4    on whole body pain, possible cirrhosis, and depression. [Dkt. 15, Administrative
5    Record (“AR”) 43.] Plaintiff’s applications were denied initially, on
6    reconsideration, and after a hearing before Administrative Law Judge (“ALJ”)
7    Dante Alegre [AR 1-6, 15-28.]
8          Applying the five-step sequential evaluation process, the ALJ found that
9    Plaintiff was not disabled. See 20 C.F.R. §§ 416.920(b)-(g)(1). At step one, the
10   ALJ found that Plaintiff had not engaged in substantial gainful activity since July 7,
11   2013, the alleged onset date. [AR 17.] At step two, the ALJ found that Plaintiff
12   suffered from lumbar strain and generalized arthritis. [AR 17.] The ALJ
13   determined at step three that Plaintiff did not have an impairment or combination of
14   impairments that meets or medically equals the severity of one of the listed
15   impairments. [AR 22.]
16         Next, the ALJ found that Plaintiff had the residual functional capacity
17   (“RFC”) to perform the full range of medium work. [AR 22.] Applying this RFC,
18   the ALJ found at step four that Plaintiff could perform her past relevant work as a
19   home health aide and a general clerk and thus she is not disabled. [AR 26.]
20   Plaintiff sought review of the ALJ’s decision, which the Appeals Council denied,
21   making the ALJ’s decision the Commissioner’s final decision. [AR 1-6.] This
22   appeal followed.
23                           III.   GOVERNING STANDARD
24         Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
25   determine if: (1) the Commissioner’s findings are supported by substantial evidence;
26   and (2) the Commissioner used correct legal standards. See Carmickle v. Comm’r
27   Soc. Sec. Admin., 533 F.3d 1155, 1159 (9th Cir. 2008); Brewes v. Comm’r Soc. Sec.
28   Admin., 682 F.3d 1157, 1161 (9th Cir. 2012) (internal citation omitted).
                                               2
1    “Substantial evidence is more than a mere scintilla but less than a preponderance; it
2    is such relevant evidence as a reasonable mind might accept as adequate to support a
3    conclusion.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 522-23 (9th Cir.
4    2014) (internal citations omitted).
5          The Court will uphold the Commissioner’s decision when the evidence is
6    susceptible to more than one rational interpretation. See Molina v. Astrue, 674 F.3d
7    1104, 1110 (9th Cir. 2012). However, the Court may review only the reasons stated
8    by the ALJ in his decision “and may not affirm the ALJ on a ground upon which he
9    did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). The Court will not
10   reverse the Commissioner’s decision if it is based on harmless error, which exists if
11   the error is “inconsequential to the ultimate nondisability determination, or if despite
12   the legal error, the agency’s path may reasonably be discerned.” Brown-Hunter v.
13   Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
14   omitted).
15                                   IV.    DISCUSSION

16         A.     The ALJ Properly Considered Step Two
17         Plaintiff asserts that the ALJ erred at step two of the sequential evaluation
18   process by finding that she had no severe mental impairments. Plaintiff contends
19   that she has been consistently diagnosed with depression and prescribed a variety of
20   psychotropic medications including, Prozac, Seroquel, and Citalopram. [Dkt. 18 at
21   2-3.] Defendant argues that substantial evidence supports the ALJ’s finding that
22   Plaintiff did not have a severe mental impairment. [Dkt. 22 at 3-7.]
23                1.     Federal Law
24         The Commissioner defines a severe impairment as “[a]n impairment or
25   combination of impairments . . . [that] significantly limit[s] your physical or mental
26   ability to do basic work activities,” including, inter alia: “understanding, carrying
27   out, and remembering simple instructions; use of judgment; responding
28   appropriately to supervision, co-workers and usual work situations; and dealing with
                                                3
1    changes in a routine work setting.” 20 C.F.R. § 404.1522. “An impairment or
2    combination of impairments may be found not severe only if the evidence
3    establishes a slight abnormality that has no more than a minimal effect on an
4    individual’s ability to work.” Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005)
5    (emphasis added) (citations and internal quotation marks omitted). Step two “is a de
6    minimis screening device [used] to dispose of groundless claims, and an ALJ may
7    find that a claimant lacks a medically severe impairment or combination of
8    impairments only when his conclusion is clearly established by medical evidence.”
9    Id. (emphasis added) (citations and internal quotation marks omitted). The claimant
10   bears the burden of proof at step two. See Bustamante v. Massanari, 262 F.3d 949,
11   953-54 (9th Cir. 2001). Significantly, the Ninth Circuit has determined that “[t]he
12   mere existence of an impairment is insufficient proof of a disability.” Matthews v.
13   Shalala, 10 F.3d 678 (9th Cir. 1993). In other words, a medical diagnosis alone
14   does not make an impairment qualify as “severe.”
15                2.    Analysis
16         In this case, the ALJ made extensive findings to support his determination
17   that Plaintiff’s mental impairments were not severe. First, the ALJ gave “great
18   weight” to the opinions of consultative physician, Earbin Stanicell, M.D., Board
19   Certified in psychiatry, who conducted a complete consultative psychiatric
20   evaluation of Plaintiff and the State Agency medical consultants who reviewed
21   Plaintiff’s medical records. These physicians concluded that Plaintiff’s mental
22   impairments were not severe. [AR 22.] In weighing this evidence, the ALJ found
23   that the consultative psychiatrist examined Plaintiff personally, and his assessment
24   was consistent with the longitudinal record. [AR 22.] Similarly, the ALJ noted that
25   the State Agency medical consultants’ opinions were consistent with the opinion of
26   Dr. Stanicell and there was nothing in the record to contradict their collective
27   findings that Plaintiff lacked a severe mental impairment. The ALJ found that their
28   assessments were supported by the record and other evidence demonstrating that
                                                4
1    Plaintiff’s mental impairments caused no more than a mild limitation. AR 22.
2          Second, the ALJ gave detailed consideration to the four functional areas
3    known as the “paragraph B” criteria. AR 20-21. In the first functional area
4    examining Plaintiff’s ability to understand, remember, or apply information, the
5    ALJ found no limitation. The ALJ found that throughout the record, Plaintiff was
6    noted to be alert and oriented with an adequate fund of knowledge. [AR 20.] In the
7    second area, social functioning, the ALJ found Plaintiff had no limitation. [AR 21.]
8    The ALJ explained that Plaintiff’s relationship with her family is okay, she grocery
9    shops and goes to church, and she had no difficulty interacting with clinical staff or
10   the consultative examiner. [AR 21.] In the third functional area—concentration,
11   persistence, or pace—the ALJ found Plaintiff had a mild limitation. [AR 21.] The
12   ALJ noted that Plaintiff’s ability to concentrate was diminished by her “brain fog”
13   stemming from her depression. However, her thought processes were linear and
14   goal directed, she was able to perform serial threes and serial sevens and she could
15   spell the word “world” forwards and backwards. Further, during the hearing,
16   Plaintiff did not demonstrate any difficulty with understanding and she was able to
17   respond to questions appropriately and without delay. [AR 21.] In the last area,
18   adapting and managing oneself, the ALJ found Plaintiff experienced a mild
19   limitation because she had difficulty sleeping, crying spells, and intermittent suicidal
20   ideations. However, she had no problems with self-care, she could manage money
21   and she was able to maintain relationships with family and friends. Accordingly,
22   because Plaintiff’s mental impairments caused no more than “mild” limitation in
23   any area, the ALJ determined her mental impairments were not severe. [AR 21.]
24         Plaintiff takes issue with the ALJ’s reliance on the “outdated” opinions of the
25   state agency reviewing physicians and the psychiatric consultative examiner Dr.
26   Stanciell because those opinions, provided in 2014, predate the clear worsening of
27   her mental impairments demonstrated in 2016. [Dkt. 18 at 3.] According to
28
                                                5
1    Plaintiff, the ALJ should have focused on her 2016 medical records which show
2    frequent abnormal mental status examination findings and suicidal ideation.
3          The ALJ did not err in relying on the 2014 psychiatric opinions for two
4    reasons. First, Plaintiff’s symptoms, found to be mild, were consistent throughout
5    the record. For example, Plaintiff points to her “recent suicidal ideation in 2016”
6    and her more recent medical appointments where she was found to have a sad,
7    depressed, lethargic or slow affect as evidence that her depression worsened. [Dkt.
8    18 at 3; AR 443.] However, the findings from Dr. Stanciell’s 2014 consultative
9    examination included a review of Plaintiff’s “episodic suicidal thoughts” and her
10   “depressed and tearful mood.” [AR 20, 406.] Despite these objective findings, Dr.
11   Stanicell found that Plaintiff would have no more than mild limitations due to her
12   mental impairments. [AR 409.] Thus, the consistent symptoms of Plaintiff’s
13   depression demonstrated in both 2014 and 2016 were analyzed by Dr. Stanicell, but
14   ultimately found to be nonsevere.
15         Second, in addition to evaluating the medical opinion evidence, the ALJ
16   reviewed all of the medical evidence related to Plaintiff’s mental impairments from
17   2016. [AR 20.] The ALJ noted that despite Plaintiff’s continued struggle with
18   depression in April, May, and June 2016, medical records from her emergency room
19   visits in 2016 regularly noted that Plaintiff was oriented with a normal mood and
20   affect. [AR 20, 481.] The ALJ thus looked to the overall objective medical
21   evidence in the record when concluding that Plaintiff’s mental impairment did not
22   affect her ability to work. This was not error.
23         Finally, even assuming, without deciding, that the ALJ technically erred by
24   not finding Plaintiff’s mental impairments severe for the purposes of step two, such
25   error was harmless. See Molina, 674 F.3d at 1111 (“we may not reverse an ALJ’s
26   decision on account of an error that is harmless”). Here, because the ALJ found
27   other impairments to be severe at step two, he proceeded to subsequent steps of the
28   sequential disability evaluation process. [AR 22-28.] Then, when crafting
                                                6
1    Plaintiff’s RFC, the ALJ considered the effect of all of her alleged limitations. See
2    Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (any error in failing to find an
3    impairment severe at step two is harmless if the ALJ considers any resulting
4    limitations in assessing a claimant’s RFC). Accordingly, the Court finds no
5    prejudicial error at step two.
6          B.     The ALJ Properly Considered the Treating Physician’s Opinion
7          Plaintiff asserts that the ALJ improperly discounted the opinion of her treating
8    physician, Dr. Marc Debay. [Dkt. 18 at 3-7.] The Court finds that a remand or
9    reversal on this basis is not warranted.
10                1.     Federal Law
11         “There are three types of medical opinions in social security cases: those
12   from treating physicians, examining physicians, and non-examining physicians.”
13   Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009); see also
14   20 C.F.R. § 404.1527. In general, a treating physician’s opinion is entitled to more
15   weight than an examining physician’s opinion and an examining physician’s opinion
16   is entitled to more weight than a nonexamining physician’s opinion. See Lester v.
17   Chater, 81 F.3d 821, 830 (9th Cir. 1995). “The medical opinion of a claimant’s
18   treating physician is given ‘controlling weight’ so long as it ‘is well-supported by
19   medically acceptable clinical and laboratory diagnostic techniques and is not
20   inconsistent with the other substantial evidence in [the] case record.’” Trevizo v.
21   Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)).3
22
23
     3
            For claims filed on or after March 27, 2017, the opinions of treating
24   physicians are not given deference over the opinions of non-treating physicians. See
25   20 C.F.R. § 404.1520c (providing that the Social Security Administration “will not
     defer or give any specific evidentiary weight, including controlling weight, to any
26   medical opinion(s) or prior administrative medical finding(s), including those from
     your medical sources”); 81 Fed. Reg. 62560, at 62573-74 (Sept. 9, 2016). Because
27   Plaintiff’s claims for SSI and DIB were filed before March 27, 2017, the medical
     evidence is evaluated pursuant to the treating physician rule discussed above. See
28   20 C.F.R. § 404.1527.
                                                7
1          An ALJ must provide clear and convincing reasons supported by substantial
2    evidence to reject the uncontradicted opinion of a treating or examining physician.
3    Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (citing Lester, 81 F.3d at
4    830-31). Where such an opinion is contradicted, however, an ALJ may reject it only
5    by stating specific and legitimate reasons supported by substantial evidence.
6    Bayliss, 427 F.3d at 1216; Trevizo, 871 F.3d at 675. The ALJ can satisfy this
7    standard by “setting out a detailed and thorough summary of the facts and
8    conflicting clinical evidence, stating [her] interpretation thereof, and making
9    findings.” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick
10   v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)); see also 20 C.F.R. § 404.1527(c)(2)-
11   (6) (when a treating physician’s opinion is not given controlling weight, factors such
12   as the nature, extent, and length of the treatment relationship, the frequency of
13   examinations, the specialization of the physician, and whether the physician’s
14   opinion is supported by and consistent with the record should be considered in
15   determining the weight to give the opinion).
16                2.     Background
17         The record indicates that Plaintiff began treating with Dr. Debay on January
18   8, 2016. [AR 629.] Two months later on March 2016, Dr. Debay completed a
19   questionnaire on Plaintiff’s behalf in which he listed Plaintiff’s impairments as
20   “fibromyalgia/depression.” [AR 622.] Dr. Debay assessed Plaintiff’s residual
21   functional capacity stating that Plaintiff can: occasionally lift less than 10 pounds;
22   sit less than 2 hours total in an 8-hour workday with normal breaks; stand/walk less
23   than 2 hours total in an 8-hour workday with normal breaks; and she can never
24   crouch, climb stairs, or climb ladders. [AR 623.]
25         The ALJ addressed Dr. Debay’s opinion as follows:
26
           This opinion is without substantial support from any objective clinical
27         or diagnostic findings, which obviously renders this opinion less
28         persuasive. Moreover, the opinion expressed is quite conclusory,

                                                8
1          providing very little explanation of the evidence relied on in forming
           that opinion. The doctor apparently relied quite heavily on the
2          subjective report of symptoms and limitations provided by the
3          claimant, and seemed to uncritically accept as true most, if not all, of
           what the claimant reported. Yet, as explained elsewhere in this
4          decision, there exist good reasons for questioning the reliability of the
5          claimant’s subjective complaints. This opinion is also inconsistent with
           the claimant’s admitted activities of daily living that have already been
6          described above in this decision.
7
           [AR 26.]
8
9                 3.     Analysis

10         As the ALJ pointed out, Dr. Debay’s opinion was not persuasive because it

11   was conclusory, without supporting explanation; not supported by objective clinical

12   or diagnostic findings; overly reliant on Plaintiff’s subjective self-reports about the

13   extent of her limitations; and inconsistent with Plaintiff’s own statements about her

14   functional abilities to undertake daily activities. [AR 26.] These constitute specific

15   and legitimate reasons for rejecting Dr. Debay’s opinion.

16         First, Dr. Debay’s opinion as to functional impairment was contradicted by

17   the bulk of the other medical opinions in the record. For instance, consultative

18   examining physician Dr. Seung Ha Lim performed an evaluation of Plaintiff on May

19   15, 2014. Plaintiff presented with a history of fibromyalgia, sleep apnea, restless leg

20   syndrome, kidney infection and hypertension. [AR 415.] Dr. Lim opined that while

21   Plaintiff’s symptoms suggested fibromyalgia, Plaintiff could complete the full range

22   of medium work. [AR 415.] In addition, the state agency medical consultants,

23   found similar limitations, but also concluded that Plaintiff could perform the

24   equivalent of “medium work.” [AR 26.] Of the medical opinions addressing

25   Plaintiff’s impairments, three out of four of those opinions found that Plaintiff could

26   complete medium work. [AR 25.] The ALJ legitimately concluded that Dr.

27   Debay’s opinion was an outlier among the opinion evidence, unsupported by the

28
                                                9
1    other evidence in the record, and thus entitled to less weight. This was a specific
2    and legitimate reason to discount Dr. Debay’s opinion.
3           Second, Dr. Debay’s opinion was unreliable because it was unsupported by
4    his treatment records. [AR 26.] While Dr. Debay referred to Plaintiff’s depression
5    and fibromyalgia, these diagnoses resulted in mild findings inconsistent with the
6    extent of limitations opined by Dr. Debay. As the ALJ explained, despite being
7    diagnosed with fibromyalgia, Plaintiff did not establish that it was a “medically
8    determinable” impairment (much less, that it was “severe”) because it did not meet
9    the diagnostic criteria in SSR 12-2p. [AR 18-19.] In particular, there was no
10   evidence that other disorders that could cause the symptoms were excluded such as
11   her generalized arthritis. In regard to tender points, the ALJ explained that the
12   limited evidence noting some tender points was not specific, with no details about
13   the number or location of tender points. [AR 19.] This limited evidence was also
14   inconsistent with numerous examinations revealing no tender points. [AR 19, citing
15   AR 336, 425.] Further, as discussed above, Plaintiff’s depression resulted in no
16   more than mild limitations. Dr. Debay’s opinion that Plaintiff’s non-severe
17   impairments resulted in extreme limitations is contradicted by substantial evidence.
18          Relatedly, the ALJ correctly found that Dr. Debay’s opinion was conclusory.
19   See Batson v. Comm’r, 359 F.3d 1190, 1195 (9th Cir. 2004) (an ALJ may reject a
20   physician’s opinion if it is conclusory, brief, and unsupported by the record);
21   Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (an ALJ does not need to
22   accept opinions that are conclusory, brief, and unsupported by clinical findings).
23   The form opinion asked Dr. Debay to identify the medical findings to support his
24   opined postural, non-postural, and environmental limitations. [AR 622-624.] Each
25   time, Dr. Debay did not identify any medical findings to support his opinion and
26   simply wrote “fibromyalgia and depression”—two diagnoses that do not support a
27   total disability finding in this case.
28
                                               10
1          Third, without supporting clinical and objective testing, the ALJ correctly
2    rationalized that Dr. Debay relied quite heavily on Plaintiff’s subjective self-reports
3    regarding the extent of her symptoms and limitations. [AR 26.] An ALJ may
4    discount a treating physician’s opinion when it is based on subjective symptoms that
5    have been discredited. Tonapetyan, 242 F.3d at 1149 (a treating physician’s opinion
6    based on subjective complaints of a claimant whose credibility has been discounted
7    can be properly disregarded). The ALJ’s adverse credibility findings are a proper
8    basis for rejecting the limitations opined by Dr. Debay.
9          Overall, the ALJ cited specific and legitimate reasons supported by
10   substantial evidence for rejecting Dr. Debay’s treating opinion.
11   C.    The ALJ’s Credibility Determination is Supported by at Least One Clear
12   and Convincing Reason
13         Plaintiff contends that the ALJ failed to provide sufficient reasons for
14   rejecting her testimony regarding her subjective symptoms and functional
15   limitations. [Dkt. 18 at 7-11.]
16         “Where, as here, an ALJ concludes that a claimant is not malingering, and
17   that she has provided objective medical evidence of an underlying impairment
18   which might reasonably produce the pain or other symptoms alleged, the ALJ may
19   reject the claimant’s testimony about the severity of her symptoms only by offering
20   specific, clear and convincing reasons for doing so.” Brown-Hunter v. Colvin, 806
21   F.3d 487, 492-93 (9th Cir. 2015) (internal citation and quotations omitted). Even if
22   “the ALJ provided one or more invalid reasons for disbelieving a claimant’s
23   testimony,” if she “also provided valid reasons that were supported by the record,”
24   the ALJ’s error “is harmless so long as there remains substantial evidence
25   supporting the ALJ’s decision and the error does not negate the validity of the ALJ’s
26   ultimate conclusion.” Molina, 674 F.3d at 1115 (internal citation and quotations
27   omitted).
28
                                               11
1          “The ALJ may consider many factors in weighing a claimant’s credibility,
2    including (1) the claimant’s reputation for truthfulness; (2) inconsistencies in the
3    claimant’s testimony or between his testimony and conduct; (3) claimant’s daily
4    living activities; (4) claimant’s work record; and (5) testimony from physicians or
5    third parties concerning the nature, severity, and effect of claimant’s condition.”
6    Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002).
7          Here, the ALJ provided several reasons for discounting Plaintiff’s subjective
8    complaints. First, the ALJ found that Plaintiff’s statements concerning her
9    symptoms and functional limitations were unsupported by the objective medical
10   evidence. [AR 24.] As discussed above, many of Plaintiff’s treatment records were
11   consistently unremarkable and reflected normal to mild findings. [AR 24, 301-306,
12   316-320, 648-649, 656.] While medical evidence alone is not a basis for rejecting
13   pain testimony, it is one factor that the ALJ is permitted to consider. See Rollins v.
14   Massanari, 261 F.3d 853, 857 (9th Cir. 2001); Burch v. Barnhart, 400 F.3d 676,
15   681 (9th Cir. 2005).
16      Second, the ALJ noted that Plaintiff’s course of treatment was conservative and
17   routine. [AR 23.] Specifically, Plaintiff testified that her physicians stopped
18   prescribing her medication and she used only oils, hot baths, and over-the-counter
19   Tylenol to alleviate her pain. [AR 42-44.] Further, in the past, her treatment had
20   consisted solely of prescription medication and topical gels. [AR 46.] An ALJ may
21   properly rely on the fact that only routine or conservative treatment has been
22   prescribed. See Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995); Meanel,
23   172 F.3d at 1114 (finding that plaintiff’s claim that she experienced pain
24   “approaching the highest level imaginable was inconsistent with the ‘minimal,
25   conservative treatment’ that she received”). Thus, Plaintiff’s relatively routine and
26   conservative treatment was a specific, clear and convincing reason to discount her
27   subjective symptom testimony.
28
                                               12
1       The ALJ also discussed Plaintiff’s daily activities. [AR 23.] The Court need not
2    address whether this additional reason was valid because even assuming that it was
3    not, any error was harmless in light of the other legally sufficient reasons for the
4    ALJ’s determination. See Molina, 674 F.3d at 1115 (where one or more reasons
5    supporting ALJ’s credibility analysis are invalid, error is harmless if ALJ provided
6    other valid reasons supported by the record); Batson, 359 F.3d at 1197 (even if the
7    record did not support one of the ALJ’s stated reasons for disbelieving a claimant’s
8    testimony, the error was harmless where ALJ provided other valid bases for
9    credibility determination).
10                                   V.    CONCLUSION
11         For all of the foregoing reasons, IT IS ORDERED that the decision of the
12   Commissioner finding Plaintiff not disabled is AFFIRMED.
13
14      IT IS SO ORDERED.
15
16   DATED: July 11, 2019                    ___________________________________
                                             GAIL J. STANDISH
17                                           UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                                13
